DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-7 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement that was filed on September 3, 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mineta (US 2011/0246004), hereinafter referred to as Mineta, in view of Miura (US 2010/0047744), hereinafter referred to as Miura. Mineta and Miura are considered analogous to the claimed invention because they are in the same field of driving control systems.

Regarding claim 1, Mineta teaches:
A hybrid vehicle ("In some embodiments, motor vehicle 1102 may be configured as a hybrid vehicle that uses two or more power sources." – see at least Mineta: paragraph 0097 lines 3-5),
comprising: an engine; a motor; a battery ("In an exemplary embodiment, motor vehicle 1102 includes engine 1110 and electric motor 1112. In particular, engine 1110 may generate power using fuel from fuel tank 1114. Likewise, electric motor 1112 may generate electrical energy using battery 1116." – see at least Mineta: paragraph 0097 lines 5-10);
map information ("In particular, in some cases, navigation system 1210 could include onboard databases for retrieving map-based information related to finding navigation routes for motor vehicle 1102." – see at least Mineta: paragraph 0110 lines 16-19);
and a control device programmed to set a drive route from a current location to a destination ("In another step, the method may calculate a minimum energy route between the starting location and the ending location using the energy map." – see at least Mineta: paragraph 0005 lines 8-11),
to create a drive support plan that assigns one of drive modes including a CD mode and a CS mode to each of drive sections of the drive route ("As discussed above, an electric battery in a motor vehicle may be recharged while traveling down a hill, and therefore some roadway segments may be associated with energy recharging values rather than energy consumption values." – see at least Mineta: paragraph 0052 lines 3-7) (The examiner notes that road segments associated with energy consumption values as taught by Mineta correspond to the claimed drive sections assigned with a CD (Charge Depleting) mode, and road segments associated with energy recharging values as taught by Mineta correspond to the claimed drive sections assigned with a CS (Charge Sustaining) mode)
and to perform drive support control that causes the hybrid vehicle to be driven along the drive support plan ("In particular, service provider 100 may determine any information that may be utilized by a motor vehicle to control one or more power sources while traveling on a minimum energy route." – see at least Mineta: paragraph 0122 lines 11-14)
wherein the control device comprises a device configured to generate read-ahead information that is required for creation of the drive support plan based on road traffic information at every predetermined timing ("Also, route calculation unit 1900 may receive traffic information 1904. Traffic information 1904 can include traffic speed information along various roadways as well as real-time or average traffic congestion information." – see at least Mineta: paragraph 0130 lines 12-16) (The examiner notes that the traffic information along various roadways as taught by Mineta corresponds to the claimed read-ahead information);
during the update of the map information by exterior communication ("FIG. 1 illustrates a schematic diagram of an embodiment of a service provider 100 that is configured to communicate with a motor vehicle." – see at least Mineta: paragraph 0043 lines 1-3) (The examiner notes that the service provider configured to communicate with a motor vehicle as taught by Mineta corresponds to the claimed updating of map information by exterior communication, because the service provider is recited to provide the map data of Mineta ("Service provider 100 may be configured to store energy map 120." – see at least Mineta: paragraph 0046 lines 1-2)).

Mineta does not explicitly disclose, but Miura teaches:
and to perform a drive support plan that is based on the read-ahead information generated immediately before a start of update of the map information ("The determination unit 19 also extracts the evaluation information 35 that is acquired during a predetermined period before the time when the map data 34 is updated." – see at least Miura: paragraph 0057 lines 1-3) (The examiner notes that the evaluation information acquired during a predetermined period before the time when the map data is updated as taught by Miura corresponds to the claimed read-ahead information generated immediately before a start of the update of the map information),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mineta with these above aforementioned teachings from Miura to generate read-ahead information immediately before a start of the update of the map information, and to perform a drive support plan that is based on the read-ahead information. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Miura’s evaluation information acquired during a predetermined period before the time when the map data is updated with Mineta’s navigation system for a motor vehicle in order to have a set of information to compare with information acquired in a later update. Doing so would enable the system to recognize changes in the acquired information between updates, and to recognize invalid information due to modifications in road characteristics (“Based on the evaluation information 35a, the determination unit 19 extracts the evaluation information 35 acquired after the time the road characteristic is modified, and determines whether the changed road characteristic information invalidates the evaluation result for the extracted evaluation information 35.” – see at least Miura: paragraph 0057 lines 18-23).

	Regarding claim 3, Mineta in view of Miura teaches all of the elements of the current invention as stated above. Further, Mineta teaches:
wherein the control device comprises a navigation system configured to obtain the road traffic information by exterior communication ("Next, during step 1312, service provider 100 may prepare navigational information and energy management information related to the minimum energy route request... For example, energy management information can include information related to traffic congestion along a predetermined route." – see at least Mineta: paragraph 0117 lines 2-12) (The examiner notes that the motor vehicle as taught by Mineta is in communication with the service provider, and therefore the energy management information including traffic information as taught by Mineta corresponds to the claimed road traffic information obtained by exterior communication);
and a drive support controller programmed to create the drive support plan and to perform the drive support control ("In particular, service provider 100 may determine any information that may be utilized by a motor vehicle to control an electric motor while the motor vehicle travels on the minimum electrical consumption route." – see at least Mineta: paragraph 0125 lines 8-12),
wherein the navigation system comprises a system configured to generate the read-ahead information ("Also, route calculation unit 1900 may receive traffic information 1904. Traffic information 1904 can include traffic speed information along various roadways as well as real-time or average traffic congestion information." – see at least Mineta: paragraph 0130 lines 12-16),
to send the generated read-ahead information to the drive support controller ("In another step, the method may send information related to the minimum energy route to the electronic control unit." – see at least Mineta: paragraph 0005 lines 11-13),
and the drive support controller is programmed to create the drive support plan at every predetermined timing, based on the read-ahead information received from the navigation system ("In particular, service provider 100 may determine any information that may be utilized by a motor vehicle to control one or more power sources while traveling on a minimum energy route." – see at least Mineta: paragraph 0122 lines 11-14).

	Mineta does not explicitly disclose, but Miura teaches:
to stop the generation of the read-ahead information during update of the map information by exterior communication (see at least Miura: Fig. 9) (The examiner notes that Fig. 9 of Miura as shown below illustrates that the map is updated in a separate step (S12) than the step in which evaluation information (i.e. read-ahead information) is extracted (S15). In other words, the method of Miura teaches that the read-ahead information is not generated (S15) until the update of the map information is complete (S12)),

    PNG
    media_image1.png
    854
    563
    media_image1.png
    Greyscale

and to send the read-ahead information that is generated immediately before a start of the update of the map information, to the drive support controller ("The distribution processing unit 55 distributes the update data 64 generated by the update data generation unit 54 to the navigation device 1 via the transmitter-receiver unit 53." – see at least Miura: paragraph 0080 lines 1-4) (The examiner notes that the navigation device as taught by Miura corresponds to the claimed drive support controller),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mineta with these above aforementioned teachings from Miura to stop the generation of the read-ahead information during the update of the map information by exterior communication, and to send the  read-ahead information to the drive support controller. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Miura’s method of not generating read-ahead information during update of map information with Mineta’s navigation system for a motor vehicle in order to allow the map to finish updating before continuing to determine whether there is information associated with the map update process (“The determination unit 19 then reads out the evaluation information 35 that is stored in the memory 32 (S13), and determines whether there is evaluation information 35 associated with the point that is updated by the update process at S12 (S14).” – see at least Miura: paragraph 0088 lines 5-9). Doing so would provide the benefit of allowing the system to determine whether updated read-ahead information should be obtained based on the updated map data (“However, if it is determined that there is evaluation information 35 associated with the updated point (YES at S14), the determination unit 19 extracts the evaluation information 35 associated with the updated point (S15).” – see at least Miura: paragraph 0088 lines 12-15). The updated read-ahead information may then be used by the navigation device to control the drive support system (“As explained in the above embodiment, the navigation device 1 receives and acquires the update data 64 from the server device 2 by wireless communication via a wireless base station or the like.” – see at least Miura: paragraph 0122 lines 1-4).

Regarding claim 7, Mineta in view of Miura teaches all of the elements of the current invention as stated above. Further, Mineta teaches:
wherein the road traffic information comprises information obtained by exterior communication ("Next, during step 1312, service provider 100 may prepare navigational information and energy management information related to the minimum energy route request... For example, energy management information can include information related to traffic congestion along a predetermined route." – see at least Mineta: paragraph 0117 lines 2-12) (The examiner notes that the motor vehicle as taught by Mineta is in communication with the service provider, and therefore the energy management information including traffic information as taught by Mineta corresponds to the claimed road traffic information obtained by exterior communication).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mineta in view of Miura, further in view of Maruyama (US 2012/0117131), hereinafter referred to as Maruyama. Maruyama is considered analogous to the claimed invention because it is in the same field of transmitting information through exterior communication.

Regarding claim 2, Mineta in view of Miura teaches all of the elements of the current invention as stated above. Mineta does not explicitly disclose, but Maruyama teaches:
wherein the control device is programmed to delete the read-ahead information that is stored in advance, when update of the map information has not been completed by elapse of a predetermined time period since a start of the update of the map information ("The server monitoring device 20 deletes, from the data server list storage section 213, a record of a data server device 10 from which the server monitoring device 20 does not receive the heartbeat for a predetermined time period." – see at least Maruyama: paragraph 0078 lines 1-4) (The examiner notes that the heartbeat as taught by Maruyama refers to a communication or notification that the data server device operates normally ("a notification (heartbeat) that indicates that the data server device 10 normally operates." – see at least Maruyama: paragraph 0043 lines 24-25). The step of deleting a record upon not receiving a heartbeat for a predetermined time period as taught my Maruyama corresponds to the claimed step of deleting read-ahead information that is stored in advance when update of the map information has not been completed by elapse of a predetermined time period since a start of the update of the map information).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mineta with these above aforementioned teachings from Maruyama to delete the read-ahead information that is stored in advance, when update of the map information has not been completed by elapse of a predetermined time period since a start of the update of the map information. The examiner notes that Miura teaches a similar method as Maruyama, except that Miura teaches suppressing invalid evaluation information caused by a time lag of an update (“The present invention provides art that suppresses an invalid evaluation due to time lags when updating map data.” – see at least Miura: paragraph 0008), and Miura does not explicitly teach a predetermined threshold of time before the invalid evaluation information is deleted. However, the examiner further notes that the method of Maruyama may be implemented to provide the same benefits as the method of Miura as set forth below.
At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Maruyama’s method of deleting data when a communication has not been received within a threshold amount of time with Mineta in view of Miura’s navigation system for a motor vehicle in order to account for the fact that there is a lag between when a road characteristic changes and when the available information is updated to reflect this change (“Accordingly, there is generally a lag between the time when a road characteristic is modified and the time when the map data is updated to incorporate the modified road characteristic in the map data. Therefore, depending on the timing, the road characteristic and the road characteristic information stored with the map data in the map database may differ with regard to a particular location.” – see at least Miura: paragraph 0006 lines 9-15). Doing so would provide the benefit of deleting information which has a high probability of being invalid due to being outdated (“ A determination by the determination unit 19 that the modification of the road characteristic information invalidates the evaluation result means there is a high probability that the evaluation result is invalid. Hence, a configuration that selectively deletes the evaluation information 35 that includes the evaluation result from the memory 32 enables deletion of the invalid evaluation through a relatively simple process.” – see at least Miura: paragraph 0064 lines 8-15).

Regarding claim 5, Mineta in view of Miura, further in view of Maruyama teaches all of the elements of the current invention as stated above. Further, Mineta teaches:
wherein the control device comprises a navigation system configured to obtain the road traffic information by exterior communication ("Next, during step 1312, service provider 100 may prepare navigational information and energy management information related to the minimum energy route request... For example, energy management information can include information related to traffic congestion along a predetermined route." – see at least Mineta: paragraph 0117 lines 2-12) (The examiner notes that the motor vehicle as taught by Mineta is in communication with the service provider, and therefore the energy management information including traffic information as taught by Mineta corresponds to the claimed road traffic information obtained by exterior communication);
and a drive support controller programmed to create the drive support plan and to perform the drive support control ("In particular, service provider 100 may determine any information that may be utilized by a motor vehicle to control an electric motor while the motor vehicle travels on the minimum electrical consumption route." – see at least Mineta: paragraph 0125 lines 8-12),
wherein the navigation system comprises a system configured to generate the read-ahead information ("Also, route calculation unit 1900 may receive traffic information 1904. Traffic information 1904 can include traffic speed information along various roadways as well as real-time or average traffic congestion information." – see at least Mineta: paragraph 0130 lines 12-16),
to send the generated read-ahead information to the drive support controller ("In another step, the method may send information related to the minimum energy route to the electronic control unit." – see at least Mineta: paragraph 0005 lines 11-13),
and the drive support controller is programmed to create the drive support plan at every predetermined timing, based on the read-ahead information received from the navigation system ("In particular, service provider 100 may determine any information that may be utilized by a motor vehicle to control one or more power sources while traveling on a minimum energy route." – see at least Mineta: paragraph 0122 lines 11-14).

	Mineta does not explicitly disclose, but Miura teaches:
to stop the generation of the read-ahead information during update of the map information by exterior communication (see at least Miura: Fig. 9) (The examiner notes that Fig. 9 of Miura as shown above illustrates that the map is updated in a separate step (S12) than the step in which evaluation information (i.e. read-ahead information) is extracted (S15). In other words, the method of Miura teaches that the read-ahead information is not generated (S15) until the update of the map information is complete (S12)),
and to send the read-ahead information that is generated immediately before a start of the update of the map information, to the drive support controller ("The distribution processing unit 55 distributes the update data 64 generated by the update data generation unit 54 to the navigation device 1 via the transmitter-receiver unit 53." – see at least Miura: paragraph 0080 lines 1-4) (The examiner notes that the navigation device as taught by Miura corresponds to the claimed drive support controller),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mineta with these above aforementioned teachings from Miura to stop the generation of the read-ahead information during the update of the map information by exterior communication, and to send the  read-ahead information to the drive support controller. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Miura’s method of not generating read-ahead information during update of map information with Mineta’s navigation system for a motor vehicle in order to allow the map to finish updating before continuing to determine whether there is information associated with the map update process (“The determination unit 19 then reads out the evaluation information 35 that is stored in the memory 32 (S13), and determines whether there is evaluation information 35 associated with the point that is updated by the update process at S12 (S14).” – see at least Miura: paragraph 0088 lines 5-9). Doing so would provide the benefit of allowing the system to determine whether updated read-ahead information should be obtained based on the updated map data (“However, if it is determined that there is evaluation information 35 associated with the updated point (YES at S14), the determination unit 19 extracts the evaluation information 35 associated with the updated point (S15).” – see at least Miura: paragraph 0088 lines 12-15). The updated read-ahead information may then be used by the navigation device to control the drive support system (“As explained in the above embodiment, the navigation device 1 receives and acquires the update data 64 from the server device 2 by wireless communication via a wireless base station or the like.” – see at least Miura: paragraph 0122 lines 1-4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mineta in view of Miura, further in view of Ogawa et al. (US 2014/0184122), hereinafter referred to as Ogawa. Ogawa is considered analogous to the claimed invention because it is in the same field of monitoring communication between systems.

Regarding claim 4, Mineta in view of Miura teaches all of the elements of the current invention as stated above. Mineta does not explicitly disclose, but Ogawa teaches:
wherein the navigation system has an alive counter that counts up at every predetermined time interval during normal activation of the system but does not count up during update of the map information ("Specific examples of mutual monitoring by the first controller 11 and the second controller 22 include the example calculation system described earlier and checking that an alive counter (a counter that is incremented at every communication cycle and reset when a predetermined value is reached) is updated." – see at least Ogawa: paragraph 0061 lines 4-9) (The examiner notes that one skilled in the art would find it obvious to incorporate the alive counter as taught by Ogawa such that the alive counter only counts up at a specific step in the process, for example after step S15 as shown in Fig. 9 of Miura, and therefore the alive counter would not count up during update of the map information (i.e. step S12 as shown in Fig. 9 of Miura))
and the drive support controller is programmed to confirm that the navigation system is normally activated, based on the alive counter, except during update of the map information ("Fault detection of the first controller 11 and the second controller 22 can be achieved by mutual monitoring by the first controller 11 and the second controller 22, in addition to the embodiment described above." – see at least Ogawa: paragraph 0061 lines 1-4) (The examiner notes that the mutual monitoring as taught by Ogawa corresponds to the claimed confirmation that the system is normally activated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mineta with these above aforementioned teachings from Ogawa to incorporate an alive counter that counts up at every predetermined time interval during normal activation of the system but does not count up during update of the map information, wherein the alive counter is used to confirm that the navigation system is normally activated. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Ogawa’s use of an alive counter with Mineta in view of Miura’s navigation system for a motor vehicle in order to monitor the communication of the system (“Specific examples of mutual monitoring by the first controller 11 and the second controller 22 include the example calculation system described earlier and checking that an alive counter (a counter that is incremented at every communication cycle and reset when a predetermined value is reached) is updated.” – see at least Ogawa: paragraph 0061 lines 4-9). Doing so would provide the benefit of the alive counting acting as a fault detection system through monitoring the communications  ("Fault detection of the first controller 11 and the second controller 22 can be achieved by mutual monitoring by the first controller 11 and the second controller 22, in addition to the embodiment described above." – see at least Ogawa: paragraph 0061 lines 1-4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mineta in view of Miura, further in view of Maruyama, and even further in view of Ogawa.

Regarding claim 6, Mineta in view of Miura, further in view of Maruyama teaches all of the elements of the current invention as stated above. Mineta does not explicitly disclose, but Ogawa teaches:
wherein the navigation system has an alive counter that counts up at every predetermined time interval during normal activation of the system but does not count up during update of the map information ("Specific examples of mutual monitoring by the first controller 11 and the second controller 22 include the example calculation system described earlier and checking that an alive counter (a counter that is incremented at every communication cycle and reset when a predetermined value is reached) is updated." – see at least Ogawa: paragraph 0061 lines 4-9) (The examiner notes that one skilled in the art would find it obvious to incorporate the alive counter as taught by Ogawa such that the alive counter only counts up at a specific step in the process, for example after step S15 as shown in Fig. 9 of Miura, and therefore the alive counter would not count up during update of the map information (i.e. step S12 as shown in Fig. 9 of Miura))
and the drive support controller is programmed to confirm that the navigation system is normally activated, based on the alive counter, except during update of the map information ("Fault detection of the first controller 11 and the second controller 22 can be achieved by mutual monitoring by the first controller 11 and the second controller 22, in addition to the embodiment described above." – see at least Ogawa: paragraph 0061 lines 1-4) (The examiner notes that the mutual monitoring as taught by Ogawa corresponds to the claimed confirmation that the system is normally activated).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mineta with these above aforementioned teachings from Ogawa to incorporate an alive counter that counts up at every predetermined time interval during normal activation of the system but does not count up during update of the map information, wherein the alive counter is used to confirm that the navigation system is normally activated. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Ogawa’s use of an alive counter with Mineta in view of Miura’s navigation system for a motor vehicle in order to monitor the communication of the system (“Specific examples of mutual monitoring by the first controller 11 and the second controller 22 include the example calculation system described earlier and checking that an alive counter (a counter that is incremented at every communication cycle and reset when a predetermined value is reached) is updated.” – see at least Ogawa: paragraph 0061 lines 4-9). Doing so would provide the benefit of the alive counter acting as a fault detection system through monitoring the communications  ("Fault detection of the first controller 11 and the second controller 22 can be achieved by mutual monitoring by the first controller 11 and the second controller 22, in addition to the embodiment described above." – see at least Ogawa: paragraph 0061 lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada et al. (US 2009/0265070) teaches a support control device for a vehicle, including updating map data and storing an update history associated with the map data.
Atarashi et al. (US 2006/0095202) teaches a unit for a car navigation system which notifies a user of the update contents of map data prior to downloading of the map data, including delivering difference map data in which updated portions of the map data are delivered and displayed.
Yanai et al. (US 2004/0204847) teaches a navigation device configured to provide a suitable route that guides a vehicle, wherein the navigation device communicates with an external server to download various information such as updated maps, traffic information, and weather conditions.
Kawamata et al. (US 2008/0147305) teaches a car information system for performing the driving control of a vehicle using map data, including checking for connection failure has occurred with the map update server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        


/TUAN C TO/Primary Examiner, Art Unit 3667